﻿50.	First, Sir, 1 offer you the warm congratulations of my delegation on your unanimous election to the presidency of the thirty-third session of the General Assembly. It is a well-deserved honour, reflecting great credit on both you and your country.
51.	To Mr. Kurt Waldheim any delegation extends its sincere appreciation for another year of unremitting effort in executing the demanding responsibilities of his high office of Secretary-General.
52.	My delegation would like also to add its congratulations to those of others to Solomon Islands on its attainment of sovereign independence and admission to this world body.
53.	My delegation wishes to focus its contribution to this debate on a small range of questions - questions it considers to be of particular importance, indeed of urgent concern, to the United Nations and to the world at large and in need of early attention, decision and action. 
54.	As I am from Africa, I would turn first to that continent; Like others, it still has many problems, but those that command our gravest concern relate to Zimbabwe and Namibia, where minority regimes fly in the face of human rights and history and try to preserve their privileged and unjustifiable position although they now seek to enlist the support of other minority groupings. To my country, progressive and socialist, the situations prevailing in 5ambtbwe and Namibia are anathema.
55.	The problem of Zimbabwe continues to exercise the minds of all right-thinking people. The illegal Smith administration endured for well over 12 years before it gave way to an equally unrepresentative regime following the so-called internal settlement of 3 March this year. We have seen how sterile this latter regime has been in the past six months, how virtually nothing has been achieved, and how either unwilling or unable it is to dismantle the structure of white minority rule. There may have been a few cosmetic measures, but the so-called internal settlement has, in fact, solved nothing.
56.	It is regrettable that from month to month hundreds of people are killed and thousands suffer deprivation of one kind or another, while the millions who make up the Zimbabwean nation are not permitted the fundamental right of running their own country.
57.	It is unfortunate but, it now seems, unavoidable that the Patriotic Front will have to prosecute the armed struggle even more vigorously so that the people of Zimbabwe may be liberated and take their rightful place in the comity of independent nations. All persons of goodwill had hoped for an early end to the fighting in Zimbabwe, but that hope now appears to have been vain. Since the endeavours of the United Nations as a whole and of individual Member States which have been concerned to settle this problem have been unsuccessful, one can only pray that there will be an early and fundamental change of heart on the part of those now in power in Zimbabwe so that the aspirations and rights of all Zimbabweans may be realized.
58.	If the Secretary-General does observe any glimmer of promise in this direction, I trust that he will, even at this late hour, renew his earlier efforts to resolve this tortuous problem. Further, I appeal to those Governments that are really in a position to exert influence, by one means or another, on the present regime to do so, so that the errors of its ways may be corrected in the quickest way possible, even at this late hour, and peace and justice for all may be. achieved in Zimbabwe.
59.	Namibia is another large, dark cloud in the African sky. The outlook appeared to be distinctly brighter following the ninth special session, which the Assembly held on Namibia in Aril and May this year and, indeed, until just a few days ago, when the South African Government decided to press ahead unilaterally and in defiance of the United Nations with its own programme for the country. It is difficult to see what South Africa hopes to gain from this step. Certainly, it will reap the odium of the international community. It appears to want to create a non-representative, puppet regime, which, inevitably will become another international leper alongside its bantustans. This South African action can only be denounced because it denies die people of Namibia' their right to true Self-determination and independence and will only prolong the period of misery that Namibia has suffered.
60.	The resolution adopted at the special session of this Assembly [resolution S-9/2] should now be implemented,
Control over Namibia should be handed over to the South West Africa People's Organization SWAPO; South African forces should withdraw from the whole of Namibia forthwith; and, failing compliance by South Africa, economic sanctions should be applied against that country.
61.	I now turn to another question, which in part relates to Africa. As we all know, this Assembly, in resolution 2832 (XXVI) of 16 December 1971, declared the Indian Ocean a zone of peace. That was a positive step in the right direction and in line with action long advocated by the non-aligned countries. And that declaration was followed by the establishment of the Ad Hoc Committee on the Indian Ocean charged with studying the implications of the Declaration.
62.	The Committee has stuck admirably to its difficult task over the years. As Seychelles is one of the countries most directly affected, my delegation is concerned that some of the other States that can only claim a less immediate interest should not have co-operated as fully and as promptly as they might have with the Committee in its endeavour to give real and full effect to the 1971 Declaration.
63.	There is now an urgent need to convene the long-awaited conference on the Indian Ocean, but we have not yet had the meeting of the littoral and hinterland States of the Indian Ocean, a prerequisite for that conference, as decided at the thirty-second session of the Assembly [resolution 32/86]. My delegation urges that that preliminary meeting be convened at the earliest possible time. Action is required before the Indian Ocean question becomes even knottier and more difficult to unravel. How long can the States of the Indian Ocean, which are the potential sufferers in a situation not of their own making, tolerate the build-up of military forces by the super-Powers when those States could become the victims of a holocaust brought about by that super-Power rivalry? As Seychelles has made quite clear before, it recognizes that States of the Indian Ocean have a legitimate right to guard and provide for their own interests, but the super-Powers should remove their military presence from the Indian Ocean, and whatever steps are necessary to achieve this with the minimum of delay should now be taken, in conformity with resolutions adopted here.
64.	The States of the Indian Ocean heard and read that the super-Powers are discussing the question of their military presence in the Indian Ocean. We are neither invited to participate nor informed of the outcome of those discussions. Yet, we are the ones whose territory, seas and air space are involved. Where is the consideration and respect for the rights and interests of all nations, big or small?
65.	There is an urgent need to act to make the Indian Ocean zone of peace a reality and not let it remain merely an admirable concept to which to pay lip service.
C6, I now wish to advert to some of the issues in the campaign for the New International Economic Order. Economic issues may well be as far-reaching as political ones. But, first, I shall make a point about the New International Economic Order in general. It is a simple
point, but one that our friends in the developed countries seem to find hard to grasp despite the adoption of the Declaration on the Establishment of a New International Economic Order as long ago as May 1974. This is simply that the New International Economic Order means just that: a new and fundamentally different approach to economic relations between the rich and the poor countries. It does not mean that we are trying to negotiate one or two simple reforms that would leave the basic relationships unchanged. It means a commitment to altering a system that for too long has kept the developing nations in a situation of dependency and poverty.
67.	With this simple thought in mind, let me turn to a few issues of major importance, and let us first consider progress on the UNCTAD Integrated Programme for Commodities and its common fund. This is. an issue that we in Seychelles can examine from an unbiased viewpoint as we are not a major exporter of primary commodities. In 1976, at the fourth session of UNCTAD in Nairobi, agreement was reached and a firm commitment was made to negotiate agreements or arrangements on 18 primary commodities and to establish a common fund to finance those agreements. We, the developing nations, believed this to be a major step forward and a decision that would bring benefit, not only to developing countries, but also to developed countries, in the form of greater stability in the world's markets.
68.	What has happened since then? Next to nothing has happened, and the developing nations are faced with increasing frustration at the intransigence of the developed countries when it comes to the negotiation of actual arrangements. Why is this so? My delegation believes that it is simply a case of misguided policy on the part of the developed countries to preserve what they believe to be their economic self-interest. Let us look at some of the issues and examine the arguments we continually hear from some of the developed countries.
69.	First, we are told that the market system is the best method of fixing prices, so that any commodity agreement we reach must fit into that system and not seek to change it. And yet, what actually happens to the prices of goods? At times of low demand, the prices for primary commodities fall dramatically, often by half or more. Consider the plight of our brothers in Zambia and Zaire and how they are affected by the ups and downs of the price of copper.
70.	But what happens to the prices of manufactured goods and of technology? These prices continue to rise the same as ever and are completely unaffected by the fall in the prices of raw materials. But in times of high demand, when prices of primary commodities rise, what happens? The prices of manufactures rise once more, and fully reflect any changes in raw material prices.
71.	How can this be so? The answer is that there is one rule for developing countries and another for developed countries, and I do not need to tell the Assembly who is the loser. If the free market is so efficient, tell me why the European Economic Community has developed common agricultural policy, keeping prices of food-stuffs high, but stable, and maintaining self-sufficiency behind a high wall of tariffs and quotas that keep out the cheaper produce of other countries.
72.	And then the developed countries tell us that these issues are very difficult and complicated, and need in-depth study. This is simply playing for time and stalling and just telling us that they have no real political will and no real commitment to change a system that for too long has acted solely to the benefit of developed countries. These are not difficult issues; they are issues that can readily be resolved if both sides determine that that is what they want to do.
73.	But the simplest issues can be made complicated when one side merely wishes to prolong the discussion in order to avoid making a real commitment. So I appeal to all the developed countries here today to stop the time-wasting. We have waited too long. Let us see concrete results before we go to the fifth session of UNCTAD next year. It is really not so difficult once one makes up one's mind.
74.	Let me turn now to another area of major importance, and of particular relevance to a small country such as mine, one that is geographically remote and has recently emerged into independence. This is the issue of aid and development assistance. There are three areas of particular concern to me: volume, terms, and conditions. Performance on volume by the aid donors we know about all too well. How many countries are anywhere near the 0.7 per cent target? They can be counted on the fingers of one hand—excluding the thumb. And some of those countries, albeit with a more enlightened attitude to development assistance, are relatively small compared with the major developed countries.
75.	But look at the performance of the biggest countries. One will find that the biggest and richest countries have made the .least progress, and they still spend far more resources on arms and defence than they do on helping the poor nations. It is time this stopped. It is my delegation's belief that development assistance has a major role to play in closing the gap between rich and poor countries, and that the closing of this gap will make a far greater contribution to world peace, security and stability than any amount of expenditure on arms.
76.	There has been some improvement in the terms of aid. We- are gratified to see that most donors now give grants instead of loans to the poorest countries, and that some countries have realized that the logical conclusion of this is that previous loans to these same countries should now be converted to grants. But what about those countries, such as my own, that do not quite fall into this category - countries, for which the granting of development assistance is. essential if they are to make real progress, but which at the same time, if they have to accept loans, face major debt-servicing problems?
77.	To give, grants instead of loans for all development assistance would not cause hardship to the aid donors, but would help to eradicate hardship for the recipients. This is a simple and painless reform that would bring major benefits.
78.	But even for those countries that now receive grants there is a further problem. They have to buy goods and services, from, whatever donor happens to be assisting them in a particular project and they are not permitted to buy
from the lowest bidder Why not? What are the donors afraid of? I will grant that if one donor unties his aid unilaterally it may reduce his exports by a tiny fraction over all. But if all donors were to untie their aid multilaterally, who would lose? I say that nobody would lose, but that the developing countries would gain, through a major improvement in the quality of aid.
79.	In some areas, progress has been made on the terms of aid. We now receive considerable assistance from multilateral aid institutions on near-grant terms and virtually untied with regard to procurement. Are those institutions entirely satisfactory? In my delegation's opinion they are not, for both the bilateral donors and the multilateral agencies continue to impose conditions on their development assistance and to interfere excessively with our internal policies. We understand, of course, that donors have a public to answer to for their expenditure, but how far need this go? Essentially, it comes down to this: they do not trust us and they seem to believe that we are incompetent.
80.	Development assistance ought to be financial aid to developing countries to help them to implement their own development plans and strategies in the way they believe is right for them. Do the aid donors really believe that anyone can know a country better than the people who live and work there? Yet the message seems continually to be that the developed countries know better than we do. We want to develop our countries in our own way, according to our own beliefs, and in a fashion suited to our own particular circumstances. We ask for assistance in achieving this aim, not for interference with it.
81.	I have spoken of two areas where there is little progress so far in implementing the New International Economic Order. Let me finally turn to one aspect of the New International Economic Order that we in Seychelles believe to be of the utmost importance and where progress has been made. I speak of technical co-operation among developing countries. At the United Nations Conference on Technical Co-operation among developing Countries in Buenos Aires in September this year, a Plan of Action was adopted that could oversee the implementation of this most vital development in world economic relations. Technical co-operation among developing countries can make a truly significant contribution to the economic development of the poor nations and it will strengthen the individual and collective self-reliance of developing countries. It shows that we in developing countries are ready to help ourselves and each other, and are not simply sitting back expecting presents. We are all ready to work to bring about a better future for our peoples, and for all our brothers and sisters in other countries.	
82.	But let it be clear what we are talking about. It is not the case that we have simply invented the phrase "technical co-operation among developing countries" as a meaningless slogan nor that it is a flash of inspiration on the part of some economics professor about how to improve things. No, technical cooperation among developing countries has been going on for quite some time now. For instance, in Seychelles we count nearly half of our recent aid commitments as technical co-operation among developing countries. And if we look at the way in which we have spent our
allocation from UNDP we see that 55 per cent has been spent on projects involving technical co-operation among developing countries. We have received experts from other developing countries; we have sent young men and women to be trained in other African countries; and we have been to other developing countries to study some of their industries and institutions. I know that every other country has similar experience.
83.	No, the point about technical co-operation among developing countries is that we have all tried it and we all know that it works. The significance of the Buenos Aires Conference and of its Plan of Action is that they attempt to establish the means of increasing this co-operation, and of ensuring that whenever a developing country needs assistance of some sort it will be available from the most appropriate source, whether this be a developed or a developing country.
84.	Therefore there are two major points my delegation wants to make here today about technical co-operation among developing countries. First, if it is to succeed, then there has to be a central co-ordinating agency where requests, resources and available expertise can all be matched together. To achieve this, we believe that it is essential that the special unit within UNDP for technical co-operation among developing countries be strengthened, and that adequate resources be made available to the United Nations system as a whole for the implementation of this policy.
85.	Secondly , this policy of technical co-operation among developing countries is not a rejection of the developed countries, nor is it in any way a substitute for other forms of assistance. Technical co-operation among developing countries is complementary to other forms of assistance, and developed countries have a significant role to play in its implementation. We look to the developed countries to co-operate with us in this strategy, and we express the hope that they will make sufficient resources available to ensure its success.
86.	This brings me to the common strand in the three subjects I have been discussing in the context of the New International Economic Order.
87.	We in the developing countries are ready to work hard to develop our countries and to improve the lot of our peoples, but we stand in a position of disadvantage. We find the economic system biased against us; we have scant economic power; and we are poor in financial resources. We are ready to help ourselves and each other to develop, and all we ask is that the developed countries assist us in doing so: to assist us by paying fair prices for our products, by accepting our products in their markets when they are cheaper than their own products, by not burdening us with excessive debt service problems, by letting us determine our own national policies, and finally by co-operating with us in helping developing countries to share their common experience and expertise for the benefit of all.
88.	It is evident that the application of present criteria to small island developing countries when determining aid produces unreal and distorted results. Such States should be recognized as being in a special category because of their particular vulnerability, whether it be due to great dependence on one resource or industry, their isolation or their
need to set up minimum infrastructures regardless of the tiny domestic markets. We must not let inappropriate formulas stand in the way of solving problems which can be identified and put right in small island developing economies. It is encouraging to note that there is a gradual realization of this, and with other small island States we hope to work towards a recognition of the need for a more balanced approach enabling such countries to attain a degree of self-sufficiency, stability and relative prosperity.
89.	If we can see real progress in these areas we can look forward to a better, fairer, more secure future, not just for the developing countries but for all mankind.
















